     Case 2:19-cv-02056-KJM-CKD Document 23 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BENJAMIN JUSTIN BROWNLEE,                          No. 2:19-cv-2056 KJM CKD P
12                       Plaintiff,
13           v.                                         ORDER
14   D. HENRY, et al.,
15                       Defendants.
16

17            Plaintiff, a prisoner at California State Prison, Sacramento is proceeding pro se with an

18   action for violation of civil rights under 42 U.S.C. § 1983. Plaintiff is proceeding on claims for

19   damages arising under the Eighth Amendment against four correctional officers employed at

20   California State Prison, Sacramento.

21           Plaintiff asks that the court order defendants to file their answer. Defendants have

22   indicated that they will waive service of process and have been granted until July 2, 2020 to do

23   so. Accordingly, defendants are not yet required to file a response to plaintiff’s complaint. See

24   Fed R. Civ. P. 12(a).

25           Plaintiff also asks that defendants be ordered to “stay away” from plaintiff. While courts

26   have the authority under the “All Writs Act,” 28 U.S.C. § 1651, to issue orders “necessary or

27   appropriate in aid of their respective jurisdictions” plaintiff does not point to facts suggesting his

28   /////
                                                        1
     Case 2:19-cv-02056-KJM-CKD Document 23 Filed 06/16/20 Page 2 of 2

 1   ability to litigate this action is currently being impacted in any way by the actions of defendants.

 2   Therefore, plaintiff’s request will be denied.

 3          Accordingly, IT IS HEREBY ORDERED that plaintiff’s June 11, 2020 motion (ECF No.

 4   20) is denied.

 5   Dated: June 16, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     brow2056.awa
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
